Citation Nr: 9921455	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
trochanteric bursitis of the left hip.

2.  Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her friend



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1992 to 
August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Providence Regional 
Office (RO) June 1994 rating decision which, in pertinent part, 
granted service connection for left hip and low back 
disabilities, assigning each disability a 10 percent rating.  
Subsequently, the claims file was transferred to the Salt Lake 
City RO which has retained jurisdiction over the case.  In August 
1998, the issues listed on the title page above were remanded to 
the RO for additional development of the evidence.

The veteran's claims file contains a June 7, 1999 printout of 
electronic mail from the veteran to the RO, which may be 
reasonably interpreted as a claim of total disability rating 
based on individual unemployability due to service-connected 
disability.  In this regard, the Board must review all issues 
reasonably raised from a liberal reading of the veteran's 
correspondence.  See Myers v. Derwinski, 1 Vet. App. 127 (1991).  
As this matter has not yet been adjudicated, it is not in 
appellate status, but remains pending and is referred back to the 
RO for initial adjudication.  Kandik v. Brown, 9 Vet. App. 434 
(1996).

A review of the record reveals that the veteran's claim of 
service connection for a chronic acquired psychiatric disability 
was denied by RO rating decision in January 1998, but no timely 
appeal therefrom was filed by or on behalf of the veteran.  The 
January 1998 rating decision therefore became final, is not 
subject to revision on the same factual basis, but may be 
reopened in the future on submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  By 
July 1999 written presentation to the Board, the veteran's 
accredited representative requested that the RO consider the 
issue of service connection for "conversion reaction."  As such 
correspondence may be interpreted as an application to reopen the 
claim of service connection for a chronic acquired psychiatric 
disability, the matter is referred to the RO for appropriate 
action.  See Kandik, 9 Vet. App. 434; Hanson v. Brown, 9 Vet. 
App. 29 (1996).  


REMAND

When this case was remanded by the Board in August 1998, the RO 
was requested to afford the veteran contemporaneous VA orthopedic 
and neurological examination to determine the level of severity 
of her service-connected left hip and low back disabilities, and 
to obtain all available pertinent records of medical treatment 
since December 1995.  A review of the record reveals that the 
requested development was completed; a VA orthopedic examination 
was performed in February 1999, and a neurological examination 
was performed in March 1999.  In February 1999, portions of VA 
outpatient treatment records, dated from December 1997 to 
December 1998, were associated with the claims file, and a 
supplemental statement of the case was issued in April 1999.  

On June 7 and June 9, 1999, the veteran sent electronic mail to 
the RO, indicating that she was submitting additional medical 
evidence in support of her increased ratings claims.  On June 16, 
1999, additional medical records were received at the RO; such 
records consist of what appears to be a complete set of VA 
outpatient treatment records from September 1998 to May 1999, 
which were not previously in the veteran's claims file.  The 
aforementioned newly submitted records reveal medical treatment 
associated with various symptomatology and disabilities, and 
include treatment of her service-connected disabilities.  
However, initial consideration of this additional evidence by the 
RO has not been waived by the veteran under 38 C.F.R. 
§ 20.1304(c) (1998).  Any pertinent evidence submitted and 
accepted by the Board must be referred to the RO for review and 
consideration, unless this procedural right is waived in writing.  
Id.


In view of the foregoing, and to ensure full compliance with due 
process requirements, this case is REMANDED for the following 
action:

1.  The RO should again review the 
veteran's claims for ratings in excess of 
the currently assigned 10 percent for each 
of her service-connected low back and left 
hip disabilities; the RO review of the 
claims must reflect consideration of the 
VA outpatient treatment records submitted 
in June 1999.  Any additional development 
of the evidence, deemed necessary, should 
be performed.

2.  Thereafter, if the claims are again 
denied, the veteran and her representative 
should be furnished a supplemental 
statement of the case and again afforded a 
reasonable opportunity to respond thereto.

The case should then be returned to the Board for final appellate 
consideration.

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


